       Case: 1:19-cr-00079-CAB Doc #: 8 Filed: 03/14/19 1 of 2. PageID #: 24




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISIONO


UNITED STATES OF AMERICA                    )   CASE NO.: 1:19CR79
                                            )
               Plaintiff                    )   JUDGE CHRISTOPHER A. BOYKO
                                            )
       v.                                   )   Mag. Judge Jonathan D. Greenberg
                                            )
MARTIN FANO,                                )
                                            )   DEFENDANT’S UNOPPOSED
               Defendant-Appellant.         )   MOTION TO TRAVEL
                                            )

      Now comes the Defendant, Martin Fano, by and through his counsel, James C.

Lynch, and herewith respectfully moves this court to grant him permission to travel with

his wife to St. Augustine, Florida, during the period of March 29, 2019 through April 8,

2019 for a brief vacation usually taken this time of year by the Defendant and his wife.

Mr. Fano is currently on pre-trial release subject to the usual restrictions on travel as set

by a personal bond granted by Magistrate Greenberg on March 13, 2019. Counsel for the

United States and representatives of Pre-trial services indicated no objection to counsel to

such travel.

       WHEREFORE, it is respectfully prayed that this motion be granted.

                                          Respectfully Submitted,

                                            s/James C. Lynch

                                                1
       Case: 1:19-cr-00079-CAB Doc #: 8 Filed: 03/14/19 2 of 2. PageID #: 25



                                          James C. Lynch (0033787)
                                          P. O. Box 33189
                                          North Royalton, Ohio 44133
                                          Ph. 440-382-2114
                                          jchurchillLynchlaw67@yahoo.com
                                          Counsel to Defendant



                             CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was electronically filed this
14th day of March, 2019, through the court’s electronic service process to all parties.


                                   s/ James C. Lynch
                                   JAMES C. LYNCH




                                            2
